In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 15‐1290 
ERIK SOLANO, 
                                                   Petitioner‐Appellant, 

                                    v. 

UNITED STATES OF AMERICA, 
                                                   Respondent‐Appellee. 
                        ____________________ 

           Appeal from the United States District Court for the 
           Northern District of Indiana, South Bend Division. 
              No. 3:13‐cv‐327 — Jon E. DeGuilio, Judge. 
                        ____________________ 

    ARGUED DECEMBER 9, 2015 — DECIDED FEBRUARY 5, 2016 
                 ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PALLMEYER, District Judge.* 
      PALLMEYER,  District  Judge.  Erik  Solano  appeals  from  an 
order  of  the  district  judge  dismissing  his  28  U.S.C.  § 2255 
motion to vacate his sentence. Solano, who waived the right 
to  appeal  from  his  sentence,  nevertheless  asserts  that  trial 
                                                 
    * Of the United States District Court for the Northern District of Illi‐

nois, sitting by designation. 
2                                                          No. 15‐1290 

counsel’s  failure  to  file  an  appeal  at  his  request  constitutes 
ineffective  assistance  in  violation  of  the  Sixth  Amendment. 
The district court dismissed his petition as untimely, but we 
are  free  to  affirm  on  any  ground  presented  in  the  record. 
United States v. Flores‐Sandoval, 94 F.3d 346, 349 (7th Cir. 1996) 
(citing  United  States  v.  Mustread,  42  F.3d  1097,  1104  (7th  Cir. 
1994)). As  the  government  argued  below,  the  Sixth Amend‐
ment does not require an attorney to accede to a defendant’s 
request to file an appeal where the defendant has knowingly 
and  voluntarily  waived  that  right  as  part  of  a  valid  plea 
agreement. Accordingly, we affirm the  dismissal  of  Solano’s 
§ 2255 petition. 
                                    I 
    In April  2011,  a  grand  jury  indicted  Erik  Solano  on  two 
counts of distributing cocaine and one count of conspiring to 
obtain  and  distribute  marijuana,  in  violation  of  21  U.S.C. 
§ 841.  Solano  pleaded  guilty  pursuant  to  an  agreement  in 
which the  government agreed to dismiss one of the cocaine 
counts and recommend a reduction of the sentencing guide‐
line  range  to  reflect  Solano’s  acceptance  of  responsibility. 
Solano’s  written  plea  agreement  included  a  waiver  of  Sola‐
no’s  right  to  appeal  his  conviction,  sentence,  or  any  restitu‐
tion order on any ground, including any claim of ineffective 
assistance of counsel. He also agreed not to contest the man‐
ner  in  which  his  conviction,  sentence,  or  any  restitution  or‐
der  was  determined  or  imposed  on  any  ground,  including 
any  claim—on  direct appeal or  by way of a  post‐conviction 
petition—that he had received ineffective assistance of coun‐
sel. 
    At the change of plea hearing, on June 8, 2011, the magis‐
trate judge explained the rights that Solano was giving up by 
No. 15‐1290                                                                         3 

pleading guilty. The magistrate judge also reviewed particu‐
lar  provisions  contained  in  the  plea  agreement,  including 
Solano’s appeal waiver: 
           THE  COURT:  So  what  you  are  doing  here  in 
                        this  particular  paragraph  with 
                        those  particular  sentences  is 
                        you  are  giving  up  that  right  to 
                        appeal.  So,  as  it  says,  you  will 
                        not  be  able  to  appeal  your  sen‐
                        tence,  your  conviction  or  any 
                        restitution  order  or  the  manner 
                        in  which  it  was  determined  to 
                        any  Court  on  any  ground.  Do 
                        you understand that? 
            DEFENDANT: Yes, Your Honor. 
            THE COURT: All right. That’s important. 
    At  the  conclusion  of  the  hearing,  the  magistrate  judge 
found that Solano had knowingly waived his rights and that 
his plea was voluntary.1 At a sentencing hearing on October 
                                                 
     1 At the time of Solano’s plea hearing, this court had not yet decided 
United States v. Harden, which held that, pursuant to the Federal Magis‐
trates  Act,  United  States  Magistrate  Judges  are  not  permitted  to  accept 
guilty  pleas  in  felony  cases.  758  F.3d  886,  888  (7th  Cir.  2014).  Although 
this  court  has  not  yet  decided  whether  Harden  applies  retroactively  in 
collateral  proceedings,  Solano  has  waived  this  argument  because  his 
§ 2255  petition  does  not  challenge  the  magistrate’s  acceptance  of  his 
guilty plea, and Solano has not raised this issue on appeal. See Valenzuela 
v. United States, 261 F.3d 694, 700 n.2 (7th Cir. 2001) (stating that by fail‐
ing to raise an issue in a § 2255 petition, a petitioner waives that issue); 
United  States  v.  Barnes,  660  F.3d  1000,  1006  (7th  Cir.  2011)  (“[A]ny  issue 
that could have been raised on appeal but was not is waived[.]”). 
4                                                       No. 15‐1290 

21, 2011,  the  district  court accepted  the  plea and  imposed  a 
sentence  of  168  months,  the  bottom  end  of  the  guideline 
range,  to  be  followed  by  three  years  of  supervised  release. 
As  the  hearing  concluded,  the  court  reminded  Solano,  and 
Solano  acknowledged,  that  he  had  waived  the  right  to  ap‐
peal his conviction or sentence as part of his plea agreement. 
Judgment was entered on October 26, 2011, and became final 
on  November  9,  2011,  the  expiration  date  for  filing  a  notice 
of appeal. See FED. R. APP. P. 4(b)(1)(A). 
     Solano  did  not  appeal.  Approximately  two  and  a  half 
years later,  however, on April 15, 2013,  Solano filed a pro se 
§ 2255 motion to vacate his sentence, asserting two claims of 
ineffective  assistance  of  counsel:  (1)  that  trial  counsel  was 
ineffective  in  negotiating  the  plea  agreement;  and  (2)  that 
trial counsel was ineffective in advocating for Solano at sen‐
tencing. Solano wrote that the grounds for his § 2255 petition 
had not been previously presented to a federal court “due to 
the ineffective assistance of counsel and his failure to file my 
appeal  like  he  said  he  would.”  Solano  contended  that  he 
“just became aware that [his] attorney did not file [his] direct 
appeal,”  and  urged  that  he  was  entitled  to  equitable tolling 
of  the  one‐year  statute  of  limitations  contained  in  28  U.S.C. 
§ 2255. 
    Solano asserts that, directly after the sentencing hearing, 
he told his trial counsel to file a notice of appeal because he 
disagreed with the court’s determination concerning his sen‐
tence.  Solano  also  asserts  that  his  attorney  assured  him  he 
would  visit  Solano  in  prison,  but  never  did  so  and  never 
filed  a  notice  of  appeal.  Solano  claims  he  made  numerous 
attempts to contact trial counsel between November and De‐
cember  2011,  to  no  avail,  and  finally  wrote  to  the  district 
No. 15‐1290                                                            5 

court,  asking  about  the  status  of  his  appeal,  on  January  11, 
2013. Solano did not learn that no appeal had been filed until 
he received a copy of the docket sheet from the Clerk. 
    Following  an  evidentiary  hearing,  the  district  court  dis‐
missed Solano’s § 2255 motion as untimely. Solano knew the 
facts  underlying  his  two  ineffective  assistance  of  counsel 
claims  at  the  time  of  sentencing,  the  court  concluded,  and 
thus  had  one  year  from  November  9,  2011—the  date  on 
which  the  judgment  became  final—to  file  a  timely  motion. 
There  was  no  basis  for  equitable  tolling,  the  district  court 
concluded,  because  though  Solano  initially  exercised  dili‐
gence in pursuing his rights, he did not act diligently to de‐
termine  the  status  of  his  appeal  in  the  fourteen  months  im‐
mediately preceding his April 2013 petition, and no extraor‐
dinary circumstances prevented timely filing. At the eviden‐
tiary  hearing,  the  district  court  cited  this  court’s  decision  in 
Nunez v.  United  States, 546 F.3d 450,  456 (7th  Cir.  2008),  and 
pointed out that “where there is an appeal waiver, the attor‐
ney can choose not to appeal, even though there has been a 
request.”  The  court  nevertheless  dismissed  the  petition  on 
timeliness grounds. 
    Before  this  court,  Solano  argues  that  his  original  § 2255 
petition properly challenged the failure to appeal as a Sixth 
Amendment  violation.  Citing  18  U.S.C.  § 2255(f)(4),  he  con‐
tends  that  the  district  court  erred  in  dismissing  his  petition 
because it was filed within one year after he discovered that 
his appeal had not been filed. The government contends that 
Solano’s  petition  was  properly  dismissed  as  untimely  be‐
cause  he  failed  to  show  that  he  acted  with  diligence  to  de‐
termine the status of his appeal. 
6                                                          No. 15‐1290 

                                   II 
     This court is free to affirm the court’s denial of the motion 
“on  any  grounds  found  in  the  record,  regardless  of  the  ra‐
tionale  employed  by  the  district  court.”  United  States  v.  Flo‐
res‐Sandoval,  94  F.3d  346,  349  (7th  Cir.  1996)  (citing  United 
States v. Mustread, 42 F.3d 1097, 1104 (7th Cir. 1994)). That is 
the appropriate course in this case. Solano waived any right 
to  appeal  his  sentence  in  his  plea  agreement,  and  thus  may 
not  bring  an  ineffective  assistance  of  counsel  claim  for  his 
attorney’s failure to file an appeal, even one he explicitly re‐
quested. 
    As  part  of  a  plea  agreement,  a  defendant  may  validly 
waive  his  right  to  challenge  his  conviction  and  sentence  on 
direct  appeal  or  collateral  review  under  28  U.S.C.  § 2255. 
With limited exceptions, these “waivers are enforceable as a 
general  rule.”  Jones  v. United  States,  167  F.3d  1142,  1145  (7th 
Cir.  1999). As  the  district  court  recognized  and  the  govern‐
ment argued below, in Nunez, we held that, once a defendant 
has  knowingly  and  voluntarily  waived  his  right  to  appeal 
both in a plea agreement and in court under Rule 11(b), the 
Sixth Amendment does not require an attorney to disregard 
the waiver by complying with the defendant’s request to file 
an  appeal.  546  F.3d  at  456.  In  reaching  this  decision,  we 
acknowledged  that  seven  other  Circuits  have  reached  the 
opposite  conclusion  on  this  issue.  Id.  at  453  (citing  Cam‐
pusano  v.  United  States,  442  F.3d  770,  772–77  (2d  Cir.  2006); 
United States v. Poindexter, 492 F.3d 263 (4th Cir. 2007); United 
States  v.  Tapp,  491  F.3d  263  (5th  Cir.  2007);  Watson  v.  United 
States, 493 F.3d 960 (8th Cir. 2007); United States v. Garrett, 402 
F.3d  1262,  1265–67  (10th  Cir.  2005);  Gomez‐Diaz  v.  United 
States,  433  F.3d  788,  791–94  (11th  Cir.  2005)).  We  explained, 
No. 15‐1290                                                           7 

however, that trial counsel’s responsibilities to the court and 
to the client militate against filing an appeal in circumstances 
where  the  client  has  waived  that  right.  Id.  at  455. A  lawyer 
has  a  duty  to  avoid  frivolous  litigation;  more  importantly, 
the lawyer has a continuing duty to the client to “avoid tak‐
ing steps that will cost the client the benefit of the plea bar‐
gain.”  Id.  Further,  in  order  to  establish  an  ineffective  assis‐
tance  claim,  a  defendant  must  show  both  objectively  defi‐
cient  performance  and  prejudice;  no  such  showing  can  be 
made  when  counsel  fails  to  file  an  appeal  for  a  defendant 
who has validly waived the appeal. Id. at 456.  
   In  Nunez  and  in  other  cases,  we  recognized  that  an  ap‐
peal waiver does not always foreclose a defendant’s right to 
appeal or relieve trial counsel of the responsibility to file an 
appeal in every case. The appeal waiver stands or falls with 
the  plea  agreement.  United  States  v.  Behrman,  235  F.3d  1049, 
1051 (7th Cir. 2000). Accordingly, a defendant who contends 
that  the  plea  agreement,  or  the  appeal  waiver  contained 
within  it,  was  made  involuntarily  will  retain  a  Sixth 
Amendment  right  to  have  his  lawyer  file  an  appeal  on  that 
ground. Nunez, 546 F.3d at 454. A defendant may also retain 
the right to argue on appeal that his decision to plead guilty 
was made without effective assistance of counsel, or that the 
court  relied  on  an  impermissible  factor  such  as  race  or  im‐
posed a sentence that exceeds the statutory maximum. Jones, 
167 F.3d at 1144–45. In Nunez we also noted that “waivers of 
appeal have different scopes”; thus, a defendant who waives 
only the right to appeal his sentence may retain the right to 
appeal his conviction. 546 F.3d at 454; see also United States v. 
Sines, 303 F.3d 793, 798 (7th Cir. 2002) (“[T]his court has been 
careful  to  enforce  waivers  only  to  the  extent  of  the  agree‐
ment.”) And if the scope of the waiver is unclear, trial coun‐
8                                                      No. 15‐1290 

sel can properly file an appeal to seek a court determination 
of whether the waiver covers the particular issue. Nunez, 546 
F.3d at 456. 
    But the exceptions are not available here. Solano does not 
assert that this plea agreement or his appeal waiver was in‐
voluntary or unknowing. Indeed, Solano told both the mag‐
istrate  judge  and  district  court  that  the  plea  agreement  was 
knowing and voluntary and that he understood the implica‐
tions of the appeal waiver. Nor are there any ambiguities or 
limitations  in  the  waiver  that  would  provide  Solano  with  a 
right  to  appeal  his  conviction  or  sentence  on  any  ground. 
Solano  waived  his  right  to  appeal  his  conviction  and  sen‐
tence to any court on any ground, including any claim of in‐
effective assistance of counsel. He also agreed not to contest 
his conviction or sentence based on alleged ineffective assis‐
tance of counsel under 28 U.S.C. § 2255. Nor has Solano sug‐
gested that the district court relied on impermissible factors 
in his sentence or imposed a sentence that exceeds the statu‐
tory cap. 
    Solano’s  only  viable  argument,  which  he  made  for  the 
first  time  at  oral  argument,  is  that  we  should  reconsider 
Nunez. We decline to do so. Nunez is appropriately limited to 
circumstances in which, as in this case, the defendant’s waiv‐
er  was  knowing  and  voluntary  and  actually  governed  the 
proposed appeal. Because Solano has not asserted any Sixth 
Amendment  right  in  his  § 2255  petition,  we  affirm  the  dis‐
trict court’s decision denying the motion. 
     The judgment of the district court is AFFIRMED.